Name: 2004/366/EC: Commission Decision of 13 April 2004 approving the first phase of the technical action plan 2004 for improving agricultural statistics (notified under document number C(2004) 1303)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  management
 Date Published: 2004-04-21

 Avis juridique important|32004D03662004/366/EC: Commission Decision of 13 April 2004 approving the first phase of the technical action plan 2004 for improving agricultural statistics (notified under document number C(2004) 1303) Official Journal L 114 , 21/04/2004 P. 0032 - 0035Commission Decisionof 13 April 2004approving the first phase of the technical action plan 2004 for improving agricultural statistics(notified under document number C(2004) 1303)(2004/366/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision No 96/411/EC of 25 June 1996 on improving Community agricultural statistics(1), and in particular Article 4(1) and Article 6(2) thereof,Whereas:(1) In accordance with Decision No 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year.(2) In order to implement the relevant Community policies, it is essential to improve information on the physical aspects of European agriculture, to obtain detailed information on agri-environmental indicators, to develop the environmental aspects of agricultural accounting and to establish information systems on rural development.(3) In accordance with Decision No 96/411/EC, the Community contributes to the costs incurred by the Member States in making adaptations to national agricultural statistical systems or to the costs of preparatory work for new or increasing needs which are part of a technical action plan.(4) There is a need to consolidate certain actions begun under previous action plans and to continue the work.(5) The enlargement which will occur during 2004 makes it necessary to implement the 2004 action plan in two phases. The first phase of this action plan needs to be adopted.(6) The measures provided for in this Decision are in line with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1The first phase of the 2004 technical action plan for improving agricultural statistics (TAPAS 2004 - Phase 1), as set out in the Annex to this Decision, is hereby approved.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 April 2004.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 162, 1.7.1996, p. 14. Decision as last amended by Decision No 1919/2002/EC of the European Parliament and of the Council (OJ L 293, 29.10.2002, p. 5).ANNEXTechnical action plan 2004 - Phase 1 for improving agricultural statistics (TAPAS 2004 - Phase 1)The measures covered by the first phase of the 2004 technical action plan for improving agricultural statistics aim to develop or improve statistics in the following fields:(i) the physical aspects of European agriculture;(ii) the agri-environmental indicators, including the use of pesticides;(iii) rural development.The Commission will make a financial contribution to projects developed as part of these measures, which will not exceed the amounts shown in Table A for each Member State.The measures proposed by the Member States concern:1. The physical aspects of European agricultureThis measure is a continuation of work undertaken in previous years. The aim is to improve the statistical data on areas, production and use of crops, in particular fruit and vegetables; likewise on livestock populations, production and use of animal products, particularly milk production.2. The agri-environmental indicators and the use of pesticidesThe Commission wishes to assist projects aimed at improving the agri-environmental indicators referred in the communication from the Commission to the European Parliament and the Council(1) entitled "Statistical information needed for indicators to monitor the integration of environmental concerns into the common agricultural policy", which are defined as having priority. There is particular emphasis on indicators on the consumption of pesticides, pesticide residues in agricultural products, the use of fertilisers, water-use intensity, energy and use and production of renewable energy sources by agriculture.3. Rural developmentThis new departure in agricultural statistics will involve a more detailed territorial breakdown of information normally collected at national level on the one hand, but also the establishment of criteria for an operational definition of what is meant by the rurality of an area. The statistics will cover data on a wide variety of topics, including agricultural and non-agricultural income of farms and families, and the quantification and characterisation of activities that are complementary to agricultural activity, for example community services provided by farmers. The envisaged measures include the search for sources to provide this type of information and the study of adjustments to existing statistical operations.TABLE A TECHNICAL ACTION PLAN 2004, PHASE 1Maximum Community contribution to costs incurredby Member State>TABLE>BUDGETARY IMPACT FORM1. Programme/projectPhase 1 of technical action plan 2004 for improving agricultural statistics.2. Budget lineB2-513, Restructuring of systems for agricultural surveys3. Legal basisCouncil Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics, as last amended by Decision No 1919/2002/EC of the European Parliament and of the Council4. Description of operationsThe activities under the 2004 technical action plan for improving agricultural statistics (TAPAS) are aimed at following up some of the activities launched under the previous action plans with a view to extending and validating methods that have already been tested and conducting new activities in order to provide better statistics in the following areas:(i) data on physical aspects of European agriculture;(ii) agri-environmental indicators and use of pesticides;(iii) rural development.5. Classification of expenditureNCE (non-compulsory expenditure)DA (differentiated appropriations)6. Type of expenditureSubsidy7. Calculation methodCommitment appropriations (CAs) are calculated on the basis of proposals for activities submitted by the Member States, up to the limit laid down in Article 6 of Decision 96/411/EC, as last amended by Decision No 1919/2002/EC.Payment appropriations (PAs) are calculated on the basis on the right to an advance of 30 % also laid down in the above mentioned article and the implementation forecasts based on past experience.8. Schedule>TABLE>(1) COM(2001) 144.